t c no united_states tax_court paul j pekar petitioner v commissioner of internal revenue respondent docket no filed date p a u s citizen resided in germany and the united kingdom during his tax_year he paid resident income_tax to the foreign countries in an amount exceeding his reported u s income_tax_liability p claimed a foreign_tax_credit that reduced his u s income_tax to zero p did not compute or report liability for the alternative_minimum_tax amt under sec_55 i r c or the foreign_tax_credit limitations under sec_59 i r c p claimed that the sec_59 i r c limit on foreign tax_credits violated the double_taxation prohibitions of the u s income_tax treaties with germany and the united kingdom held the u s -germany treaty and the u s --united kingdom treaty interpreted--p is not entitled to relief from the amt under either treaty held further the u s -germany treaty recognizes and does not prohibit the sec_59 i r c limit as double_taxation held further even if the u s -united kingdom treaty conflicts with sec_59 i r c because of the established last-in-time rule the sec_59 i r c limitation on the foreign_tax_credit trumps any conflicting provision in the treaty because the code section was subsequently promulgated paul j pekar pro_se wendy l wojewodzki for respondent gerber judge respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure a penalty pursuant to sec_6662 of dollar_figure and a late-filing addition_to_tax pursuant to sec_6651 of dollar_figure the primary issues for our consideration are whether petitioner was subject_to the alternative_minimum_tax amt and whether he was negligent when he failed to calculate and or report the amt on his federal_income_tax return petitioner also challenges the late-filing addition_to_tax determined by respondent findings_of_fact the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference at the time his petition was filed petitioner was a u s citizen residing in hamburg germany petitioner emigrated to germany in establishing a permanent residence in berlin unless otherwise stated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure over the years he worked in europe and the middle hast residing at job locations in petitioner lived and worked in the united kingdom and in germany while in germany petitioner was the chief financial officer for conoco during his absence from the united_states petitioner paid income_tax to his respective resident countries and continued to report his income to the internal_revenue_service irs however petitioner did not report that he was subject_to the amt respondent audited petitioner's return and determined that petitioner had failed to report or pay the amt during date petitioner conceded the amt issue which he had disputed in a petition to this court in that proceeding we entered the parties' stipulated decision at the time he filed his return petitioner had agreed that he owed the amt for but he chose not to report amt liability for in petitioner reported dollar_figure gross_income and dollar_figure adjusted_gross_income he claimed a dollar_figure standard_deduction in a head_of_household filing_status personal exemptions for himself and his sons totaling dollar_figure a foreign_earned_income_exclusion of dollar_figure and a housing exclusion of dollar_figure he reported dollar_figure taxable_income and dollar_figure tax stating that he had lived in and paid resident income taxes to germany and the united kingdom for the entire tax_year petitioner reduced his u s tax_liability to zero by applying a dollar_figure foreign_tax_credit respondent examined petitioner's return and determined that petitioner had negligently failed to report that he owed the amt respondent determined that petitioner owed dollar_figure in amt after allowing a foreign_tax_credit as permitted by sec_59 respondent also determined a dollar_figure penalty for negligence for failing to report and pay the amt and that petitioner was liable for a dollar_figure late filing addition_to_tax because his return was received and filed after the required date opinion alternative_minimum_tax as a nonresident u s citizen petitioner was required to file federal_income_tax returns and report his worldwide income see sec_6012 sec_1_6012-1 income_tax regs he was entitled to claim a foreign_tax_credit each year for income_tax paid to foreign jurisdictions see sec_27 sec_901 using these foreign tax_credits petitioner reduced his regular federal_income_tax liability to zero he did not report however any liability for the sec_55 amt sec_55 imposes an amt on noncorporate taxpayers equal to the excess of the tentative_minimum_tax over the regular_tax for the taxable_year that excess_amount is paid in addition to any regular_tax owed the amt is intended to prevent a taxpayer with substantial income from avoiding significant tax_liability through the use of exemptions deductions and credits see 866_fsupp_1414 s d fla affd per curiam 71_f3d_855 11th cir s rept pincite 1986_3_cb_1 noncorporate taxpayers may reduce their tentative_minimum_tax by the foreign_tax_credit see sec_55 a however that foreign_tax_credit is limited by sec_59 a the the term regular_tax means the regular_tax_liability for the taxable_year as defined in sec_26 reduced by the foreign_tax_credit allowable under sec_27 sec_55 the rationale underlying the foreign_tax_credit_limitation was explained in a senate report as follows a further change that the committee believes is necessary relates to the use of foreign tax_credits by u s taxpayers to avoid all u s tax_liability absent a special rule a u s taxpayer with substantial economic_income would be able to avoid all u s tax_liability so long as all of its income was foreign_source_income and it paid foreign tax at the u s regular_tax_rate or above while allowance of the foreign_tax_credit for minimum_tax purposes generally is appropriate the committee believes that taxpayers should not be permitted to use the credit to avoid all minimum_tax liability u s taxpayers generally derive benefits from the protection and applicability of u s law and in some cases from services such as defense provided by the u s government even if all of such taxpayers income is earned abroad thus it is fair to require at least a nominal tax contribution from all continued foreign_tax_credit cannot offset more than percent of the tentative_minimum_tax figured see id petitioner's allowable foreign_tax_credit i sec_90 percent of dollar_figure or dollar_figure therefore his amt the tentative_minimum_tax minus the foreign_tax_credit is dollar_figure because he had no regular_tax due he owes dollar_figure application of the treaties in his challenge of the deficiency determined by respondent petitioner does not gquestion respondent's calculation of the amt instead he labels as unfair the amt as applied to american citizens like himself who live permanently outside the united_states at trial petitioner referenced the double_taxation protection given to expatriates by our tax_treaties with the united kingdom and germany see convention for the avoidance of double_taxation and three protocols date-mar continued u s taxpayers with substantial economic incomes 98_tc_672 quoting s rept pincite c b vol affd without published opinion 15_f3d_1160 d c cir some emphasis added petitioner reported dollar_figure of regular_tax and claimed an egual amount of foreign_tax_credit unreduced by the amt limitations the amount of the limitation on the credit is based on the amt and not on the dollar_figure of tax reported by petitioner before he claimed the credit respondent's computation of the amount of the amt limitations on the foreign_tax_credit and the resulting amt liability are set forth in the appendix u s -u k art u s t hereinafter u s - u k treaty convention for the avoidance of double_taxation date u s -germany art i l m hereinafter u s -germany treaty because petitioner contends that the amt was outside the double_taxation agreements of the treaties we interpret his argument to be that the amt and the resulting limitation on the credit violate the treaties and therefore cannot be applied if there is a conflict between a code provision and a treaty provision the last-in-time provision will trump the earlier provision see 98_tc_672 affd without published opinion 15_f3d_1160 d c cir jamieson v commissioner tcmemo_1995_550 affd without published opinion 132_f3d_1481 d c cir however if there is no conflict between the two then the code and the treaty should be read harmoniously to give effect to each see we note that respondent never questioned petitioner's failure to disclose this treaty-based return position as required by sec_6114 unless excepted by regulations each u s taxpayer who takes a position that a treaty of the united_states overrules any provision of the internal_revenue_code and effects a reduction of any_tax must disclose that position on either a form_8833 or a separate attached statement see sec_6114 sec_301_6114-1 proced admin regs treaty--based return position a taxpayer who fails in a material way to disclose one or more positions taken for a taxable_year is subject toa separate penalty for each failure to disclose a position see sec_301_6712-1 proced admin regs failure to disclose a treaty--based return position however there is no indication that this failure estops a taxpayer from taking such a position 41_f3d_647 fed cir accordingly we proceed to consider the relationship between sec_59 and the double_taxation prohibitions found in each of the two treaties the u s -u k treaty and the u s -germany treaty a u s -u k treaty article of the u s -u k treaty generally prohibits double_taxation and provides to u s residents and citizens a credit against their u s income_tax in an appropriate amount u s -u k treaty art an appropriate amount is defined as that amount of tax paid to the united kingdom not to exceed the limitations provided by u s law for that taxable_year id one of the limitations for the taxable_year was the foreign_tax_credit_limitation of sec_59 therefore the u s -u k treaty provides for the imposition of the tax_credit limit and the treaty and the code may be harmonized and the limit applied to petitioner even if one were to argue that the u s -u k treaty provision for limits of law for the taxable_year included only those in effect when the treaty was adopted and that the code and the treaty conflicted such a conflict does not work to petitioner's advantage if there is a conflict the code section will supersede the treaty provision because of the last-in-time rule see lindsey v commissioner supra sec_59 was added to the code by the tax_reform_act_of_1986 publaw_99_514 sec 7o1 a 100_stat_2336 years after the u s -u k treaty became effective because the code section was enacted after the treaty the code section would prevail if we were to find a conflict between the treaty and the code resulting in petitioner's liability for the tax b u s --germany treaty with language similar to that used in the u s -u k treaty the double_taxation provision of the u s -germany treaty first recognizes that the treaty is subject_to the existing limitations placed by u s law and then provides guidelines for the avoidance of double_taxation by the two countries see u s -germany treaty art although we have interpreted the u s ---u k treaty the u s -germany treaty has not previously been interpreted by this court the u s -germany treaty provision details when and how the united_states will provide foreign tax_credits to its taxpayers to alleviate double_taxation when and how germany will provide similar relief to its citizens through the use of foreign tax_credits and income exemptions and how to apply a special set of credit and income-sourcing rules for u s citizens resident in germany receiving a certain type of income see u s -germany treaty art - the paragraphs pertinent to petitioner's circumstances are the first and last because relief to german taxpayers is of no import to this controversy according to article tax under the u s -germany treaty shall be determined in accordance with the provisions and subject_to the limitations of the law of the united_states this section further provides that the united_states will allow as a credit against u s tax taxes paid_or_accrued to germany by u s citizens or residents subject_to the limitations of u s law under this general_rule there is harmony between the u s -germany treaty and sec_59 because sec_59 had been enacted years before the u s -germany treaty became effective and therefore was one of the existing laws recognized as a limitation on the u s -germany treaty in article the interaction of sec_59 and the u s -germany treaty provision was specifically recognized in the technical explanation to the u s model income_tax treaty double_taxation provision after which the u s -germany treaty provision is patterned the commentary states that when the alternative_minimum_tax is due the alternative_minimum_tax foreign credit generally is limited in accordance with u s law to percent of alternative_minimum_tax liability rhodes langer u s international_taxation and tax_treaties u s model income_tax treaty technical explanation mod-4 sec_1 pincite the treaty-based system of u s credits and german credits and exemptions has in certain cases been modified as described in paragraph of article where the unique position of u s citizens resident in germany is addressed that paragraph provides that where a foreign_tax_credit is given by germany for u s tax paid on u s -source income under article the credit need not exceed the rate_of_tax provided for in the u s - germany treaty even if the united_states actually taxes its citizen on that u s -source income at a rate higher than the treaty rate this can result in double_taxation because the taxpayer must pay the full u s tax rather than the reduced treaty rate and yet receives less than the full foreign_tax_credit from germany see u s treasury_department technical explanation of the convention and protocol between the united_states of america and the federal republic of germany for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital and to certain other taxes cch tax_treaties par at big_number accordingly a u s citizen resident in germany is disadvantaged when compared to a non-u s citizen resident in germany receiving the same u s -source income because the non-u s citizen would receive full credit from germany for the tax paid to the united_states to mitigate this potential ineguity article b provides special rules for the u s determination of the tax owed and the foreign_tax_credit furthermore any excessive taxation that may result even after these rules are applied shall be avoided by treating a portion of the income in question as though its source was shifted from the united_states to germany so that further foreign_tax_credit may be given to the taxpayer by the united_states see u s -germany treaty art c petitioner is a u s citizen residing in germany and article c provides for special measures to avoid potential double_taxation of u s citizens article however is applicable only to u s -source income petitioner's income was foreign-earned german-source income article has no application to this income or to the tax owed by petitioner to either germany or the united_states because we find harmony between the amt limitation of the foreign_tax_credit in sec_59 and article of the u s - germany treaty both may be applied to petitioner petitioner is therefore subject_to the amt on that income he earned while in germany constitutionality of amt petitioner cryptically questioned the constitutionality of the amt provisions petitioner did not specify how the amt is unconstitutional beyond saying that nonresident americans are treated differently from resident american citizens we have already determined that the amt code sections and specifically the foreign_tax_credit_limitation of sec_59 are constitutional see keese v commissioner tcmemo_1995_417 finding the amt code sections including the foreign_tax_credit_limitation constitutional 73_tc_1223 72_tc_677 affd per curiam 625_f2d_202 8th cir 71_tc_235 affd 644_f2d_1282 9th cir in another attempt to avoid the amt petitioner also characterized it as an unconstitutional poll_tax a poll_tax is a tax of a given amount levied upon every person ina jurisdiction's taxing power without reference to the person's property income or ability to pay black's law dictionary petitioner chose not to explain his position on the question of constitutionality he reasoned that it would be more appropriate to present his views to the court_of_appeals we find this curious because the court_of_appeals to which petitioner would likely proceed has already affirmed our holdings on similar issues see lindsey v commissioner 15_f3d_1160 d c cir 6th ed the amt does not meet this definition it is an income_tax and is necessarily dependent on the amount of income the taxpayer receives moreover by definition it is applicable only to certain taxpayers petitioner's characterization of the amt as a poll_tax is without substance accordingly respondent's determination of a dollar_figure income_tax deficiency attributable to the amt for petitioner's taxable_year is sustained negligence_penalty petitioner attempts to justify his decision not to report or pay the amt for on the ground that he had consistently acted in the same manner and had been the subject of only one audit by the commissioner where ultimately he agreed that he owed the amt because the irs has not pursued this issue in every prior year petitioner contends that the penalty should not apply because a full foreign_tax_credit had been allowed and because petitioner was merely continuing an accepted practice he argues that the commissioner's failure to make adjustments in all but one of petitioner's prior years means that his failure to report the amt has been tacitly sanctioned petitioner's argument must fail because each taxable_year stands on its own and must be separately considered see 394_us_678 respondent is not bound in any given year to allow the same treatment permitted in a previous year see lerch v commissioner f 2d n 7th cir 783_f2d_69 7th cir 155_f2d_164 6th cir taxpayers have no right to continue a prior tax treatment that was wrong either on the law or under the facts see 92_tc_206 the mere fact that petitioner may have obtained a windfall in prior years does not entitle him to like treatment for the taxable_year here in issue 58_tc_397 affd 481_f2d_812 10th cir see also schaeffer v commissioner tcmemo_1994_227 petitioner also claims that the language on his tax forms did not clearly indicate to him that he should perform the computation to determine whether he would owe the amt because the forms said only that a taxpayer may owe tax because of the amt we do not accept petitioner's forced interpretation of may as mitigation to respondent's negligence determination in this setting we find most persuasive the fact that petitioner had been audited and agreed that he owed the amt for that concession occurred before petitioner's return filing petitioner also admitted that he had received training on the amt as it applied to americans living abroad through a seminar and that he had engaged in many discussions with other american expatriates about the amt petitioner's experience had given him a basic understanding of the amt he cannot reasonably claim that he did not know that he could be subject_to the tax furthermore as we noted in jamieson v commissioner tcmemo_1995_550 98_tc_672 had been decided by our court and affirmed by the court_of_appeals by the time petitioner filed his return therefore petitioner was on notice that the amt foreign_tax_credit claimed by him was calculated improperly see jamieson v commissioner supra moreover we note that petitioner failed to make any reference to the amt or to disclose his views on his return we also consider petitioner's educational background in determining whether he acted reasonably under the circumstances see vick v commissioner tcmemo_1984_353 petitioner was the chief financial officer for conoco in germany and had general economic and financial knowledge under these circumstances we hold that petitioner acted negligently when he failed to calculate and report the amt due on his return late-filing addition individual federal_income_tax returns are generally due on or before april of the year following the close of the calendar_year see sec_6072 however there are exceptions to this general_rule including an exception for u s citizens whose tax homes are outside the united_states and puerto rico see sec_1_6081-5 income_tax regs an extension to file returns of citizens in foreign countries up until the 15th day of the 6th month following close of the taxable year--june in this case will be granted for those u s citizens who have properly requested one see sec_1_6081-5 income_tax regs to obtain an extension under sec_1_6081-5 income_tax regs taxpayers must attach a statement to their return showing eligibility for the extension see sec_1 b income_tax regs there is no evidence that petitioner had attached any such statement to the return in question respondent however did not question whether petitioner had properly requested an extension respondent’s argument assumes the june filing_date to be correct and concludes that petitioner did not meet that deadline by mailing his return on june from a foreign situs petitioner argues that as a nonresident citizen his return_due_date was june and that because he mailed his return on the due_date his return should be considered timely filed thereby avoiding the late-filing addition because of respondent’s position we assumed petitioner qualified for the extension even with a june filing_date petitioner did not meet the due_date by mailing his return on -- - june sec_7502 provides that in certain circumstances an untimely received return is deemed timely filed on the date of the u s postal service postmark on the envelope or the date a receipt is issued by the u s postal service for either certified or registered mail however the timely mailing-timely filing rule_of sec_7502 does not apply to foreign postmarks it is well established that foreign postmarks do not effectively cause the filing_date of a document to be the postmark date see 33_tc_214 28_tc_1301 hlectronic automation sys inc v commissioner tcmemo_1976_270 sec_301_7502-1 proced admin regs accordingly petitioner's mailing of his return did not come within the provisions of sec_7502 and the filing of his return would have been untimely even if the return had been mailed on the due_date petitioner also argued that he should not be liable for the late-filing addition because he was advised by tax professionals that a foreign postmark would effectively date his return as filed however he presented no evidence that he received this advice before he mailed his return nor did petitioner show that the advice was provided by anyone who was competent to render tax_advice he was unable to show that he relied upon or that it was reasonable to rely upon that advice when he mailed the return accordingly respondent's late-filing addition determination is sustained because of a concession by respondent decision will be entered under rule appendix the taxpayer's tentative_minimum_tax is computed as follows the taxable_income as it is normally calculated is recomputed to create a new tax_base the alternative_minimum_taxable_income amti see sec_55 the normal taxable_income is reduced by the adjustments provided for in sec_56 and sec_58 and increased by the amount of the items of tax preference described in sec_57 in petitioner's case the only applicable adjustment from these sections is the disallowance of the standard_deduction and the personal_exemption see sec_56 be petitioner's regular taxable_income was dollar_figure and was increased by the previously allowed deduction of dollar_figure and exemption of dollar_figure his amti was dollar_figure the amti is then reduced by the special amt exemption allowed according to the taxpayer's status see sec_55 for taxpayers who are unmarried but not widowed like petitioner the exemption_amount is dollar_figure see id however the exemption_amount is phased out if the amti exceeds a certain amount for unmarried not widowed individuals percent of income exceeding dollar_figure is subtracted from the exemption_amount see id petitioner's amti exceeded dollar_figure by dollar_figure twenty-five percent of that is dollar_figure so petitioner's dollar_figure exemption is reduced to dollar_figure once the amti is reduced by the correct exemption_amount amti tax_rates are applied to the new amti to arrive at the tentative_minimum_tax the rate i sec_26 percent of any amount up to dollar_figure petitioner's amti of dollar_figure was reduced by dollar_figure leaving dollar_figure to be taxed twenty-six percent of that is dollar_figure the foreign_tax_credit is limited to percent of the tentative_minimum_tax amount ninety percent of dollar_figure is dollar_figure after this amount is applied against the tentative_minimum_tax the amount remaining and due from petitioner is dollar_figure
